3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKean et al. (US 2017/0315725 A1) hereinafter McKean. 
As to claim 1, McKean discloses a data access system (Fig. 1, a storage system 102), comprising: a data storage medium (Fig. 1, 106a-e); 5a record medium, comprising a first record area and a second record area; a first controller (Fig. 2, 108a), connected to the data storage medium and the record medium, and corresponding to the first record area (Para. 30, each one of storage controllers 108 in FIG. 1 may be associated with a corresponding cache from caches 107. For example, storage controller 108a, i.e. a first controller, is associated with cache 107a, i.e. a first record area, and storage controller 108b, is associated with cache 107b, i.e. a second record area. Further, cache 107a may be a physical piece of hardware that is located within or communicatively coupled to storage controller 108a, while cache 107b may be a physical piece of hardware that is located within or communicatively coupled to storage controller 108b. In this way, storage controller 108a uses cache 107a to cache data in a storage volume and eventually flush the data to storage devices 106a-e, i.e. data storage medium. Thus, a first controller, connected to the data storage medium and the record medium, and corresponding to the first record area.), the first controller comprising a first metadata area (Para. 34, “storage controller 108a is associated with a dynamic random access memory cache or a DRAM cache 202a, and storage controller 108b is associated with DRAM cache 202b. DRAM cache 202a stores data and metadata manipulated by storage controller 108a and DRAM cache 202b stores data and metadata manipulated by storage controller 108b”. Therefore, the first controller comprising a first metadata area.); and a second controller (Fig. 2, 108b), connected to the data storage medium and the record medium, and corresponding to the second record area (Para. 27, Data transactions are requests to write, read, or otherwise access data stored within a data storage device such as the storage system 102, and may contain fields that encode a command, data (e.g., information read or written by an application), i.e. the record medium, metadata (e.g., information used by a storage system to store, retrieve, or otherwise manipulate the data such as a physical address, a logical address, a current location, data attributes, etc.), i.e. a second metadata area, and/or any other relevant information. Para. 30, each one of storage controllers 108 in FIG. 1 may be associated with a corresponding cache from caches 107. For example, storage controller 108a is associated with cache 107a and storage controller 108b, i.e. a second controller, is associated with cache 107b, i.e. the second record area. Further, cache 107a may be a physical piece of hardware that is located within or communicatively coupled to storage controller 108a, while cache 107b may be a physical piece of hardware that is located within or communicatively coupled to storage controller 108b. In this way, storage controller 108a uses cache 107a to cache data in a storage volume and eventually flush the data to storage devices 106a-e, i.e. data storage medium. Thus, a second controller, connected to the data storage medium and the record medium, and corresponding to the second record area.), the second controller comprising a second metadata 10area (Para. 34, “storage controller 108a is associated with a dynamic random access memory cache or a DRAM cache 202a, and storage controller 108b is associated with DRAM cache 202b. DRAM cache 202a stores data and metadata manipulated by storage controller 108a and DRAM cache 202b stores data and metadata manipulated by storage controller 108b”. Therefore, the second controller comprising a second metadata area.); 
wherein the first controller receives first data, and writes the first data into the data storage medium in a log manner to update the first metadata area, and correspondingly generates a first record in the first record area  (Para. 21, The first controller generated the recovery metadata associated with the LUN when processing an input/output (I/O) request (such as a read or write request), i.e. the first controller receives first data, and writes the first data into the data storage medium in a log manner to update the first metadata area, prior to the change in ownership of the LUN to the second controller. Para. 34, “storage controller 108a is associated with a dynamic random access memory cache or a DRAM cache 202a, and storage controller 108b is associated with DRAM cache 202b. DRAM cache 202a stores data and metadata manipulated by storage controller 108a and DRAM cache 202b stores data and metadata manipulated by storage controller 108b”.).  Para. 33, “FIG. 2 illustrates storage controllers 108a and 108b described in FIG. 1. Storage controllers 108a and 108b access data for a particular logic unit or LUN. In an embodiment, storage controller 108a is assigned a unique set of LUNs for I/O caching. This way, storage controller 108a, i.e. the first controller, accesses data for a first set of LUNs and storage controller 108b, i.e. a second controller, accesses data for a second set of LUNs”.), and the second controller updates the second metadata area according to the first record in the first record area (Para. 51, “storage controller 108b creates the active metadata and recovery metadata for the transactions in merge and updates the active metadata store 218b and the recovery metadata store 210b.”. Thus, the second controller updates the second metadata area according to the first record in the first record area.).


As to claim 4, the claim is rejected for the same reasons as claim 1 above. In addition, McKean disclose wherein the second controller receives second data (Para. 59, At operation 302b, an I/O write request is received. For example, storage controller 108b receives a write request, i.e. the second controller receives second data, from the host 104.), and writes the second data into the data storage medium in a log manner to update the second metadata area (Para. 51, “storage controller 108b creates the active metadata and recovery metadata for the transactions in merge and updates the active metadata store 218b and the recovery metadata store 210b”. Para. 31, “Once assigned, storage controllers 108a and 108b have ownership of the assigned sets of the logic units, and can access and manipulate data in assigned sets of the logic units. When the logic units in the first set of logic units and the second set of logic units do not overlap, storage controller 108a accesses data in the first set of logic units, while the second storage controller 108b accesses data in the second set of logic units. In this way, storage controllers 108a and 108b can operate relatively independently from each other, as each storage controller reads and writes to non-overlapping locations in storage devices 106a-e”. Para. 34, “storage controller 108a is associated with a dynamic random access memory cache or a DRAM cache 202a, and storage controller 108b is associated with DRAM cache 202b. DRAM cache 202a stores data and metadata manipulated by storage controller 108a and DRAM cache 202b stores data and metadata manipulated by storage controller 108b. Thus, the second data is being written into the data storage medium in a log manner to update the second metadata area), and correspondingly generates a second record in the second record 25area), 

and the first controller updates the first metadata area according to the second record in the second record area (Para. 81, “the storage controller 108a updates the active metadata store 410a and recovery metadata store 406a to indicate that the dirty data merged from the dirty data store 404a is no longer in use”. Thus, the first controller updates the first metadata area according to the second record in the second record area.).  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over McKean as applied above, in view of Sandler et al. (US 10,503,645 B1), hereinafter Sandler. 
As to claim 2, the claim is rejected for the same reasons as claim 1 above. McKean does not explicitly disclose wherein when checking that the occupied capacity of the first record in the first record area satisfies a threshold value, the second controller updates the second metadata area according to the first record in the first record area.

However in the same field of endeavor, Sandler discloses 15wherein when checking that the occupied capacity of the first record in the first record area satisfies a threshold value, the second controller updates the second metadata area according to the first record in the first record area (Col. 6 line 50-62, “First storage controller 110 is responsible for keeping the first retrieval information updated at second storage controller 120, so it may keep sending to second storage controller 120 updates or notifications regarding the first retrieval information, for example: requests to delete first retrieval information records of data units whose priority has been declined below a threshold that defines a top priority cached data; requests to add first retrieval information records of data units that enter the category of top priority cached data, after exceeding the threshold that defines top priority cached data; and requests to update first retrieval information records of current top priority cached data (when their location or size is changed).”. Col. 8 line 26-28, Prefetching top priority data may involve evicting less important data from the cache, in case the cache memory unit is full, i.e. the occupied capacity of the first record in the first record area satisfies a threshold value. Thus, when checking that the occupied capacity of the first record in the first record area satisfies a threshold value, the second controller updates the second metadata area according to the first record in the first record area.).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of McKean such that the DRAM cache data of Mckean are being prioritized so that top priority cached data are being kept in the memory in case the cache memory unit is full as suggested by Sandler (Col. 6 line 50-62). One of the ordinary skills in the art would have motivated to make this modification in order to protect data and maintain the performance up to a sufficient level that does not drop sharply below the performance level experienced prior to the failure as suggested by Sandler (Col. 4 line 55-57).

As to claim 3, the claim is rejected for the same reasons as claim 1 above. McKean does not explicitly disclose wherein when checking that the first record area is full, the first controller triggers the second controller to update the second 20metadata area according to the first record in the first record area, and clears the first record area after confirming that the second controller completes update.
However, in the same field of endeavor, Sandler discloses wherein when checking that the first record area is full (Col. 8 line 26-28, “Prefetching top priority data may involve evicting less important data from the cache, in case the cache memory unit is full, i.e. when checking that the first record area is full”.), the first controller triggers the second controller to update the second 20metadata area according to the first record in the first record area (Fig. 1, Col. 6 line 33-36, “First storage controller 110 hands over to second storage controller 120 first retrieval information of top priority cached data that is cached in either first or second cache memory unit 111 and 112.”.), and clears the first record area after confirming that the second controller completes update (Col. 6 line 50-62, First storage controller 110 is responsible for keeping the first retrieval information updated at second storage controller 120, so it may keep sending to second storage controller 120 updates or notifications regarding the first retrieval information, for example: requests to delete first retrieval information records of data units, i.e. clears the first record area, whose priority has been declined below a threshold that defines a top priority cached data; requests to add first retrieval information records of data units that enter the category of top priority cached data, after exceeding the threshold that defines top priority cached data; and requests to update first retrieval information records of current top priority cached data (when their location or size is changed).). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of McKean such that the DRAM cache data of Mckean are being prioritized so that top priority cached data are being kept in the memory in case the cache memory unit is full as suggested by Sandler (Col. 6 line 50-62). One of the ordinary skills in the art would have motivated to make this modification in order to protect data and maintain the performance up to a sufficient level that does not drop sharply below the performance level experienced prior to the failure as suggested by Sandler (Col. 4 line 55-57).


As to claim 5, the claim is rejected for the same reasons as claim 4 above. McKean does not explicitly disclose wherein when checking that the occupied 18capacity of the second record in the second record area satisfies a threshold value, the first controller updates the first metadata area according to the second record in the second record area.
However, in the same field of endeavor, Sandler discloses wherein when checking that the occupied 18capacity of the second record in the second record area satisfies a threshold value, the first controller updates the first metadata area according to the second record in the second record area (Col. 6 line 50-62, “First storage controller 110 is responsible for keeping the first retrieval information updated at second storage controller 120, so it may keep sending to second storage controller 120 updates or notifications regarding the first retrieval information, for example: requests to delete first retrieval information records of data units whose priority has been declined below a threshold that defines a top priority cached data; requests to add first retrieval information records of data units that enter the category of top priority cached data, after exceeding the threshold that defines top priority cached data; and requests to update first retrieval information records of current top priority cached data (when their location or size is changed).”. Col. 8 line 26-28, Prefetching top priority data may involve evicting less important data from the cache, in case the cache memory unit is full, i.e. the occupied capacity of the second record in the second record area satisfies a threshold value. Thus, when checking that the occupied capacity of the second record in the second record area satisfies a threshold value, the first controller updates the first metadata area according to the second record in the second record area.).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of McKean such that the DRAM cache data of Mckean are being prioritized so that top priority cached data are being kept in the memory in case the cache memory unit is full as suggested by Sandler (Col. 6 line 50-62). One of the ordinary skills in the art would have motivated to make this modification in order to protect data and maintain the performance up to a sufficient level that does not drop sharply below the performance level experienced prior to the failure as suggested by Sandler (Col. 4 line 55-57).

As to claim 6, the claim is rejected for the same reasons as claim 4 above. McKean does not explicitly disclose wherein when checking that the second 5record area is full, the second controller triggers the first controller to update the first metadata area according to the second record in the second record area, and clears the second record area after confirming that the first controller completes update.
However, in the same field of endeavor, Sandler discloses wherein when checking that the second 5record area is full (Col. 8 line 26-28, “Prefetching top priority data may involve evicting less important data from the cache, in case the cache memory unit is full, i.e. when checking that the second record area is full”.), the second controller triggers the first controller to update the first metadata area according to the second record in the second record area (Fig. 1, Col. 6 line 33-36, “First storage controller 110 hands over to second storage controller 120 first retrieval information of top priority cached data that is cached in either first or second cache memory unit 111 and 112.”.), and clears the second record area after confirming that the first controller completes update (Col. 7 line 7-20, Second storage controller 120 is responsible for keeping the second retrieval information updated at first storage controller 110, so it may keep sending to first storage controller 110 updates or notifications regarding the second retrieval information, for example: requests to delete second retrieval information records of data units, i.e. clears the second record area after confirming that the first controller completes update, whose priority has been declined below a threshold that defines a top priority cached data; requests to add second retrieval information records of data units that enter the category of top priority cached data, after exceeding the threshold that defines top priority cached data; and requests to update second retrieval information records of current top priority cached data (when their location or size is changed).).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of McKean such that the DRAM cache data of Mckean are being prioritized so that top priority cached data are being kept in the memory in case the cache memory unit is full as suggested by Sandler (Col. 6 line 50-62). One of the ordinary skills in the art would have motivated to make this modification in order to protect data and maintain the performance up to a sufficient level that does not drop sharply below the performance level experienced prior to the failure as suggested by Sandler (Col. 4 line 55-57).

6.	Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over McKean as applied above, in view of Swamy (US 2019/0391890 A1), hereinafter Swami. 
As to claim 7, the claim is rejected for the same reasons as claim 4 above. McKean does not explicitly disclose further comprising: a multipath I/O, connected to the first controller and the second controller, the first controller receiving the first 10data via the multipath I/O, and the second controller receiving the second data via the multipath I/O.
However, in the same field of endeavor, Swamy discloses further comprising: a multipath I/O, connected to the first controller and the second controller, the first controller receiving the first 10data via the multipath I/O, and the second controller receiving the second data via the multipath I/O (Para. 19, “the local device controllers 144/148 can replace a centralized controller 106 by communicating with one another to choreograph servicing data access requests from hosts 102, such as data reads and data writes, as well as system maintenance operations, such as garbage collection, metadata updates, and wear mitigation. The device controllers 144/148 may also direct networking activity, such as mirroring, striping, or any combination of the two. The respective device controllers 144/148 can be arranged with multipath I/O (MPIO) circuitry 152 that provides a plurality if alternate electrical pathways, which adds the ability to mitigate system faults as well as provide load balancing”. Thus, a multipath I/O, connected to the first controller and the second controller, the first controller receiving the first data via the multipath I/O, and the second controller receiving the second data via the multipath I/O.).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of McKean by including multipath I/O for connecting the first and second controller of McKean to receive data as suggested by Swamy (Para. 19). One of the ordinary skills in the art would have motivated to make this modification in order to provide a plurality if alternate electrical pathways, which adds the ability to mitigate system faults as well as provide load balancing as suggested by Swamy (Para. 19).

As to claim 9, the claim is rejected for the same reasons as claim 1 above. McKean does not explicitly disclose further comprising: a multipath I/O, connected to the first controller, the first controller receiving the first data via the multipath I/O.
However, in the same field of endeavor, Swamy discloses further comprising: a multipath I/O, connected to the first controller, the first controller receiving the first data via the multipath I/O (Para. 19, “the local device controllers 144/148 can replace a centralized controller 106 by communicating with one another to choreograph servicing data access requests from hosts 102, such as data reads and data writes, as well as system maintenance operations, such as garbage collection, metadata updates, and wear mitigation. The device controllers 144/148 may also direct networking activity, such as mirroring, striping, or any combination of the two. The respective device controllers 144/148 can be arranged with multipath I/O (MPIO) circuitry 152 that provides a plurality if alternate electrical pathways, which adds the ability to mitigate system faults as well as provide load balancing”. Therefore, a multipath I/O, connected to the first controller, the first controller receiving the first data via the multipath I/O.).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of McKean by including multipath I/O for connecting the first and second controller of McKean to receive data as suggested by Swamy (Para. 19). One of the ordinary skills in the art would have motivated to make this modification in order to provide a plurality if alternate electrical pathways, which adds the ability to mitigate system faults as well as provide load balancing as suggested by Swamy (Para. 19).

7.	Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over McKean and Swamy as applied above, in view of Baruch et al. (US 10,235,087 B1), hereinafter Baruch. 
As to claim 8, the claim is rejected for the same reasons as claim 7 above. McKean and Swamy do not explicitly disclose wherein the first record comprises: a first time stamp for receiving the first data via the multipath I/O, a first location of the first data stored in the data storage medium, and a first capacity of the first data; and the second record 15comprises: a second time stamp for receiving the second data via the multipath I/O, a second location of the second data stored in the data storage medium, and a second capacity of the second data.

However, in the same field of endeavor, Baruch discloses wherein the first record comprises: a first time stamp for receiving the first data via the multipath I/O, a first location of the first data stored in the data storage medium, and a first capacity of the first data; and the second record 15comprises: a second time stamp for receiving the second data via the multipath I/O, a second location of the second data stored in the data storage medium, and a second capacity of the second data (Col. 7 line 46-53, FIG. 2 write transaction 200 generally includes the following fields: one or more identifiers; a time stamp, i.e. a first time stamp, which is the date & time at which the transaction was received by source side DPA 112; a write size, i.e. a first capacity, which is the size of the data block; a location, i.e. a first location, in journal LU 176 where the data is entered; a location in LU B where the data is to be written; and the data itself. Therefore, each record comprises a time stamp, a location and a capacity of the write data.).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Baruch into the combined method of McKean and Swamy by including the write transaction field such as the record in the logic unit of McKean as suggested by Baruch (Col. 7 line 46-53). One of the ordinary skills in the art would have motivated to make this modification in order to protect data and minimize data lag between target and source, and remote data protection has the advantage of being robust in the event that a disaster occurs at the source side as suggested by Baruch (Col. 3 line 24-28).

As to claim 10, the claim is rejected for the same reasons as claim 9 above. McKean and Swamy do not explicitly disclose wherein the first record comprises: a first time stamp for receiving the first data via the multipath I/O, a first location of the first data stored in the data storage medium, and a first capacity of the first data.
However, in the same field of endeavor, Baruch discloses 20wherein the first record comprises: a first time stamp for receiving the first data via the multipath I/O, a first location of the first data stored in the data storage medium, and a first capacity of the first data (Col. 7 line 46-53, FIG. 2 write transaction 200 generally includes the following fields: one or more identifiers; a time stamp, i.e. a first time stamp, which is the date & time at which the transaction was received by source side DPA 112; a write size, i.e. a first capacity, which is the size of the data block; a location, i.e. a first location, in journal LU 176 where the data is entered; a location in LU B where the data is to be written; and the data itself. Therefore, the first record comprises a time stamp, a location and a capacity of the write data.).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Baruch into the combined method of McKean and Swamy by including the write transaction field such as the record in the logic unit of McKean as suggested by Baruch (Col. 7 line 46-53). One of the ordinary skills in the art would have motivated to make this modification in order to protect data and minimize data lag between target and source, and remote data protection has the advantage of being robust in the event that a disaster occurs at the source side as suggested by Baruch (Col. 3 line 24-28).
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lubbers et al. (US 2008/0005614 A1) teaches failing over and failing back dual controllers in a distributed storage system.
SHIROTA et al. (US 2017/0228155 A1) teaches the processing device includes a controller configured to execute first access to move the first page to the first memory and then read/write data from/to the moved first page, and execute second access to directly read/write data from/to the second page of the second memory.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SOLAIMAN BHUYAN whose telephone number is (571)272-7843. The examiner can normally be reached on Monday - Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMAD S BHUYAN/Examiner, Art Unit 2167     

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167